Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
In claim 1, line 7, “an” should be --a--.  
In claim 8, line 8, “the actuator” should be –an actuator--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugano (WO2016017802).  Sugano ‘802 discloses (claim 1) an energy recuperation system for construction equipment (hydraulic excavator) with an actuator 10 configured to drive an upward operation and a downward operation of a work unit (boom of the hydraulic excavator), an accumulator 42 connected to the actuator, and a controller 60 configured to determine a predicted downward mode (S1 in Fig. 3) associated with the downward operation of the work unit, to regulate a dischargeable lowest limit pressure of the accumulator to a target pressure corresponding to the predicted downward mode (the speed control in the predicted downward mode regulates accumulation valve 44, which indirectly also regulates the pressure of the accumulator as an introduction flow rate to the accumulator), and to charge the accumulator having the dischargeable lowest limit pressure regulated to the target pressure (the accumulator is charged by the opening degree of accumulation valve 44 which provides the introduction flow rate to the accumulator) with pressurized oil discharged from the actuator 10 during the downward operation of the work unit such that an energy recuperation is achieved (See US20170198731 (publication of Sugano ‘802 in English) paragraphs [0051]-[0057] and Fig. 3), and  (claim 5) a charge passage (line 6 thru check 41 and accumulation valve 44) connecting the accumulator 42 and the actuator 10 to each other, and a charge valve 44 disposed in the charge passage, wherein the controller 60 regulates pressure of the pressurized oil to be supplied into the accumulator 42 by controlling the charge valve 44.
claim 8, Sugano ‘802 discloses an energy recuperation method for construction equipment (hydraulic excavator) achieved by determining a predicted downward mode (S1 in Fig. 3) of a work unit (boom of the hydraulic excavator), regulating a dischargeable lowest limit pressure of an accumulator to a target pressure on the basis of the predicted downward mode (the speed control in the predicted downward mode regulates accumulation valve 44, which indirectly also regulates the pressure of the accumulator as an introduction flow rate to the accumulator), and charging the accumulator having the dischargeable lowest limit pressure regulated to the target pressure (the accumulator is charged by the opening degree of accumulation valve 44 which provides the introduction flow rate to the accumulator) with pressurized oil discharged from an actuator 10 actuating the work unit during downward of the work unit to recuperate energy. See US20170198731 (publication of Sugano ‘802 in English) paragraphs [0051]-[0057] and Fig. 3.

Prior Art


Allowable Subject Matter
Claims 2-4, 6, 7, and 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprise (claims 2 and 9) a second predicted downward mode where the work unit has a second downward acceleration force at the downward operation, the second downward acceleration force being less than the first downward acceleration force, a second target pressure having a higher pressure level than the first target pressure, (claim 4) a plurality of sub-accumulators having different initial pressures, wherein the controller charges a sub-accumulator, which has an initial pressure corresponding to the target pressure, of the sub-accumulators with the pressurized oil, and (claim 6) the controller acquires upward/downward operation pattern information by analyzing information measured by the motion sensor and determines the predicted downward mode on the basis of the upward/downward operation pattern information.


Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745                                                                                                                                                                                                        October 23, 2021